Citation Nr: 0317703
Decision Date: 07/25/03	Archive Date: 10/02/03

Citation Nr: 0317703	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  98-16 005	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in 
Waco, Texas


THE ISSUES

1.  Entitlement to Department of Veterans Affairs Dependency 
and Indemnity Compensation benefits for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp.2002).

2.  Entitlement to dependents educational assistance pursuant 
to Title 38, United States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	Clayton Binion, Attorney at 
Law




ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
July 1945.  The appellant is the widow of the veteran who 
died in August 1997.

This appeal came to the Board of Veterans' Appeals (Board) 
from a January 1998 and later rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the appellant, in pertinent part, 
entitlement to Dependency and Indemnity Compensation for the 
cause of the veteran's death pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 1991) and entitlement to dependents 
educational assistance pursuant to 38 U.S.C.A. Chapter 35.  
In a December 2000 decision, the Board denied the appellant's 
claims.

The appellant then appealed the December 2000 Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an April 2001 order, the Court granted a joint 
motion from the parties to vacate and remand the issues of 
entitlement to Dependency and Indemnity Compensation for the 
cause of the veteran's death pursuant to the provisions of 38 
U.S.C.A. § 1151 and entitlement to dependents educational 
assistance pursuant to 38 U.S.C.A. Chapter 35.  An appeal to 
other issues that were addressed in the Board's December 2000 
decision and not herein pertinent was dismissed.  The case 
was thereafter returned to the Board.

In September 2001 the Board remanded the case to the RO for 
additional development.  By way of a decision dated January 
15, 2003, the Board denied entitlement to DIC benefits for 
the cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151 and also denied the claim for dependents 
educational assistance pursuant to Title 38, United States 
Code, Chapter 35.

VACATUR

Prior to the Board's January 15, 2003 decision, the 
appellant, in July 2002, submitted to the RO a letter which 
is construed as requesting a RO hearing.  The appellant was 
never scheduled for a RO hearing.  In May and June 2003 
letters, the appellant's attorney requested that the Board's 
January 2003 decision be vacated based on the appellant being 
denied due process.

VA regulations provides that an appellate decision may be 
vacated by the Board at any time upon the request of the 
appellant or her representative, or upon the Board's own 
motion, when the appellant was denied due process.  A denial 
of due process will be conceded when there was a prejudicial 
failure to afford the appellant a personal hearing.  See 38 
C.F.R. § 20.904 (2002).  Accordingly, in order to ensure due 
process of law and to afford the appellant every equitable 
consideration, the Board's January 15, 2003 decision is 
hereby vacated.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. 
§ 20.904.  As a result, the Board will enter a new decision 
as though the January 15, 2003 decision had not been made.

ORDER

The Board's January 15, 2003 decision is vacated.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

Citation Nr: 0300886	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  98-16 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to Department of Veterans Affairs 
Dependency and Indemnity Compensation benefits for the 
cause of the veteran's death pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).

2.  Entitlement to dependents educational assistance 
pursuant to Title 38, United States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	Clayton Binion, Attorney at 
Law



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1943 
to July 1945.  The appellant is the widow of the veteran 
who died on August [redacted], 1997.  

This appeal came to the Board of Veterans' Appeals (Board) 
from a January 1998 and later rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the appellant, in pertinent 
part, entitlement to Dependency and Indemnity Compensation 
for the cause of the veteran's death pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) and 
entitlement to dependents educational assistance pursuant 
to 38 U.S.C.A. Chapter 35.  In a December 2000 decision, 
the Board denied the appellant's claims.  

The appellant then appealed the December 2000 Board 
decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an April 2001 order, the 
Court granted a joint motion from the parties to vacate 
and remand the issues of entitlement to Dependency and 
Indemnity Compensation for the cause of the veteran's 
death pursuant to the provisions of 38 U.S.C.A. § 1151 and 
entitlement to dependents educational assistance pursuant 
to 38 U.S.C.A. Chapter 35.  An appeal to other issues that 
were addressed in the Board's December 2000 decision and 
not herein pertinent was dismissed.  The case was 
thereafter returned to the Board.

In September 2001 the Board, following a review of the 
record, the Veterans Claims Assistance Act of 2000 (VCAA) 
and the instructions of the Court, remanded the case to 
the RO for additional development.  As part of the 
development, the Board requested a medical opinion, a copy 
of which was provided to the appellant's attorney in 
August 2000 and summarized in a July 2002 supplemental 
statement of the case furnished to the appellant and her 
attorney.  The appellant's attorney was thereafter 
provided an adequate amount of time to submit additional 
evidence and argument and in October 2000 requested the 
appeal be returned to the Board.  


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence 
needed to substantiate her claim and obtained all relevant 
medical evidence designated by the appellant and further 
obtain medical opinion in order to assist her in 
substantiating the claim for VA benefits.  

2.  The atrial valve replacement surgery performed by VA 
in March 1997 was not the proximate cause of the veteran's 
death in August 1997, it was not reasonably unforeseeable, 
and competent medical evidence of VA fault leading to the 
veteran's death is not shown.  

3.  At the time of death, the veteran did not have a 
permanent and total service-connected disability.  Nor was 
a service-connected disability implicated in the veteran's 
death.  


CONCLUSIONS OF LAW

1.  The requirements for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.358 
(2002).

2.  The required conditions for eligibility for dependents 
educational assistance under Chapter 35, Title 38, United 
States Code, have not been met.  38 C.F.R. § 3.807 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide the VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating a claim.  
38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant in which part, 
if any, VA would attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b).  

The record reflects that the appellant has been informed 
of the requirements for the benefits sought on appeal.  
Specifically, by the appealed rating decision, statement 
of the case, and supplemental statement of the case as 
well as the Board's decision in December 2000, and in 
subsequent correspondence dated in November 2001, the 
appellant has been notified of the laws and regulations 
governing her claim, including notice of the VCAA and the 
reasons for the determination made regarding her claim.  
She was specifically informed by VA letter in November 
2001 of the information or evidence needed to grant the 
benefits sought and which portion of that information and 
evidence VA would attempt to obtain on her behalf and what 
additional information and/or evidence was needed from her 
to assist in substantiating her claim.  The RO has made 
reasonable efforts to assist the appellant in obtaining 
the evidence necessary to substantiate the claim.  The RO 
has developed the record by requesting and obtaining 
medical records from private medical facilities that were 
identified by the appellant.  VA has also obtained medical 
opinion regarding the relationship between medical 
treatment provided to the veteran by the VA prior to his 
demise and the conditions that caused or contributed to 
his death in August 1997.  In addition, the appellant's 
representative was provided an opportunity to review the 
medical opinion and to present any additional evidence and 
argument.  Thus, the Board concludes that all relevant 
data have been obtained for determining the merits of the 
appellant's claim and that no reasonable possibility 
exists that any further assistance would aid the appellant 
in substantiating the claim.  See Wensch v. Principi, 15 
Vet. App. 362, 368 (2001).  Therefore, under the 
circumstances the Board's adjudication of this appeal 
poses no risk to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As such the Board 
will proceed with appellate disposition.  

Factual Background

The death certificate shows that the veteran died on 
August [redacted], 1997, at the age of 79.  The immediate cause of 
death was listed as staphylococcal septicemia due to or as 
a consequence of decubitus ulcer and cardiac failure.  
Chronic bronchitis was a significant condition 
contributing to death but not resulting in the underlying 
cause of death.  

A discharge summary from the VA Medical Center (VAMC) in 
Dallas shows that the veteran was admitted in March 1997 
for surgical treatment for skin cancer.  Some 
abnormalities were noted on routine preoperative 
evaluation, which included an EKG showing a complete heart 
block.  The veteran reported increasing fatigue over the 
past three to four months but no chest pain.  Past medical 
history was significant for congestive heart failure with 
an aortic stenosis, noted to be of unclear etiology but 
first evident on a February 1987 echocardiogram, atrial 
fibrillation noted since approximately the late 1980's, 
benign prostatic hypertrophy, colon polyps, right hand 
traumatic amputation of three fingers, and a gunshot wound 
to the left knee.  The veteran was seen by the 
cardiovascular service and based on prior studies, it was 
felt that an aortic valve replacement, Porcine valve, was 
indicated.  The risk and benefits of surgery were 
explained to the veteran, including but not exclusive of 
myocardial infarction, renal failure, stroke, limb loss, 
osteomyelitis, and transfusion death.  It was noted that 
the veteran understood and wanted to proceed with the 
operation.  On March 20, 1997, the veteran underwent an 
aortic valve replacement.  Postoperatively, the veteran 
was found to have questionable aortic valve sepsis, 
questionable fungal endocarditis and was on antibiotics.  
The report indicates that the veteran's main problem was 
his pneumonia through the remainder of his hospital stay.  
He underwent tracheostomy due to prolonged mechanical 
ventilation.  His pneumonia resolved following what was 
described as long periods of antibiotic therapy.  His 
discharged diagnoses were:  

1.  Elective admission for complete heart block.  

2.  History of chronic atrial fibrillation.  

3.  Congestive heart failure.  

4.  Chronic renal insufficiency.  

5.  Benign prostatic hypertrophy.  

6.  Colon polyps.

7.  Status post aortic valve replacement.  

He was transferred to Baylor Center for Restorative Care 
on June 2, 1997.  

A discharge summary from the Baylor University Medical 
Center shows that the veteran was admitted to the Baylor 
Center for Restorative care for the purpose of 
rehabilitation following his VA treatment.  On the day of 
his admission, he reportedly fell out of bed partially 
pulling out a subclavian triple lumen catheter and 
striking his head.  The discharge summary noted that there 
was no external injuries, or internal injuries evident on 
CT scan of the head.  

In August 1997, the veteran was transferred to North 
Dallas Rehabilitation where he was noted to have improved 
somewhat in his ability to get out of bed and begin to 
attempt physical therapy, walking and occupational 
therapy.  However, after approximately two weeks he had 
evidence of worsening heart failure with fluid retention, 
weight gain, and no further progress in his rehabilitative 
efforts.  He was transferred to the Presbyterian Hospital 
of Dallas on August 22, 1997, with acute dyspnea.  A death 
summary was significant for a history of aortic valve 
replacement at VA "complicated by heart failure, pneumonia 
and respiratory failure, renal insufficiency, long term 
ventilation, poor wound healing, rhythm disturbances, 
nonsustained ventricular tachycardia, G-tube and chronic 
aspiration."  An echocardiogram was conducted which 
revealed extremely severe left and right ventricular 
dysfunction.  He developed bacteremia and gradually 
slipped into a coma.  He died on the morning of August [redacted], 
1997.  No autopsy was requested.  His final diagnoses 
were:  

1.  Aspiration pneumonia.

2.  Staphylococcal septicemia.

3.  Aortic valve, status postoperative replacement with 
chronic and acute congestive heart failure.

4.  Decubitus ulcer.

5.  Atrial flutter.  

6.  Respiratory failure.  

7.  Tracheostomy status.  

8.  History of tobacco use. 

9  Percutaneous gastrostomy status.  

The cause of death as noted on the death summary was 
aspiration pneumonia and staphylococcal sepsis 
superimposed on heart failure.  

Pursuant to the Board's September 2001 remand the RO 
forwarded the veteran's claims file in its entirety to a 
VA physician for an opinion as to whether it was at least 
as likely as not that the veteran's VA treatment while 
hospitalized from March to June 1997 caused additional 
disease or injury or aggravated a disease or injury that 
caused or contributed to the veteran's death in August 
1997.  

In June 2002 a reviewing VA physician reported that he had 
reviewed the veteran's extensive records in its entirety 
including the clinical records related to his VA 
hospitalization beginning in March 1997.  He noted that 
while hospitalized the veteran was evaluated by the 
cardiology department and because of evidence of severe 
aortic stenosis, they recommended aortic valve replacement 
with a Porcine valve.  He also observed that the hazards 
of surgery were explained to the veteran and he signed a 
permit for the operation and agreed for the surgery to 
proceed.

The physician noted that the surgery was performed on 
March 20, 1997, at which time the diseased aortic valve 
was replaced by a Porcine valve.  The physician added that 
following surgery the veteran developed elevated white 
blood count and evidence of right lower lobe pneumonia.  
Because of increase in difficulty with breathing, a 
tracheostomy was also performed on April 17, 1997.  The 
veteran was thereafter treated with antibiotics consisting 
of Vancomycin and Timentin.  He underwent long periods of 
antibiotic therapy for ongoing pneumonia.  Prior to 
discharge from the hospital, his blood creatinine has 
stabilized and he was receiving anticoagulation therapy 
with Coumadin.  He observed that the veteran's condition 
had improved sufficiently during three months in VA 
hospitalization and that he was transferred to the Baylor 
Hospital Restorative Unit.

It was the reviewing physician's opinion, after reviewing 
all available records, that there was sufficient 
indication for removal of the veteran's diseased aortic 
valve in an attempt to prolong the veteran's life.  He 
noted that the records were quite clear that the veteran 
signed a consent and was informed of possible 
complications, including death, but that the veteran 
indicated he wished to proceed with the operation.  He 
stated that the medical care at Dallas VAMC following 
surgery, according to the records, was excellent.  He 
added that while the veteran did develop pneumonia this 
condition was adequately treated with proper antibiotics 
and the veteran's condition improved sufficiently so that 
by June 2, 1997, he was transferred to the Baylor 
Restorative Unit.  He noted that while the veteran's 
status improved somewhat following his transfer he 
underwent numerous subsequent complications that occurred 
at the Restorative Center at Baylor Medical Center and 
finally at Presbyterian Hospital.  He noted further that 
all of these complications were treated according to the 
best medical standards of therapy, but in spite of therapy 
it finally resulted in the veteran's death which occurred 
five months after the original heart surgery at Dallas 
VAMC.  He concluded that the veteran's ultimate death from 
multiple complications could not have been foreseen at the 
time of the veteran's original surgery.  

Analysis

A.  DIC entitlement under 38 U.S.C.A. § 1151.

38 U.S.C.A. § 1151 provides generally that, when a veteran 
suffers injury or aggravation of an injury as a result of 
VA hospitalization or medical or surgical treatment, not 
the result of the veteran's own willful misconduct or 
failure to follow instructions, and the injury or 
aggravation results in additional disability or death, 
then compensation, including disability, death, or DIC 
compensation, shall be awarded the same manner as if the 
additional disability or death were service connected.  
The regulation implementing that statute appears at 
38 C.F.R. §§ 3.358 and 3.800.  They provide, in pertinent 
part, that in determining whether additional disability 
exists, the veteran's physical condition immediately prior 
to the disease or injury on which the claim for 
compensation is based is compared with the physical 
condition subsequent thereto.  38 C.F.R. § 3.358(b)(1).  

Compensation is not payable if additional disability or 
death is a result of the natural progress of the injury or 
disease for which the veteran was hospitalized.  38 C.F.R. 
§ 3.358(b)(2).  Further, the additional disability or 
death must actually result from VA hospitalization or 
medical or surgical treatment and not be merely 
coincidental therewith.  38 C.F.R. § 3.358(c)(1), (2).  In 
addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the expressed or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  
38 C.F.R. § 3.358(c)(3).  

Earlier interpretations of the § 1151 statute and 
implementing regulations require evidence of negligence on 
the part of VA, or the occurrence of an accident or 
otherwise unforeseen event.  These provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 
1 Vet. App. 584 (1991).  The United States Court of 
Appeals for the Federal Circuit issued a decision in the 
same case, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), 
as did the United States Supreme Court, Brown v. Gardner, 
115 S. Ct. 552 (1994).  In March 1995, the Secretary 
published an interim rule amending 38 C.F.R. § 3.358 to 
conform to the Supreme Court decision.  The amendment was 
made effective November 25, 1991, the date of the Gardner 
decision by the Court.  60 Fed. Reg. 14, 222 (1995).  The 
interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1997).  Recently Congress amended 38 U.S.C.A. 
§ 1151, effective for claims filed on or after October 1, 
1997, to preclude benefits in the absence of evidence of 
VA negligence or unforeseen event.  Pub. L. No. 104-204, 
422(a), 110 Stat. 2926 (1996); see also VAOPGCPREC 40-97 
(1997).  The purpose of the amendment was, in effect, to 
overrule the Supreme Court's decision in the Gardner case, 
which (again) held that no showing of negligence was 
necessary for recovery under § 1151, as in effect at that 
time.  

The Board has considered the appellant's claim for 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1151 based on the veteran's VA treatment, 
and more specifically as alleged by the appellant, as a 
result of VA surgery consistent of an aortic valve 
replacement at the VAMC in Dallas, Texas, in March 1997.  
However, this claim is also not supported by the evidence.  
The Board notes that the appellant's claim under 
38 U.S.C.A. § 1151 was filed after October 1, 1997, in 
August 1998, and as such must be adjudicated in accord 
with the revised version of 38 U.S.C.A. § 1151.  
VAOPGCPREC 40-97.  Thus, to prevail, the appellant must 
show that the veteran's death was either an unforeseen 
event or the result of VA negligence, in other words that 
VA was at fault in the veteran's death.  

The Board notes that there is substantial evidence in the 
claims file showing that the decline in the veteran's 
health which lead to his death began contemporaneous with 
his admission to the VA hospital in March 1997 and 
subsequent aortic valve replacement surgery.  The record 
shows that the risks of surgery were explained to the 
veteran, including death, and a signed consent was 
obtained as well as an indication that he wished to 
proceed with the surgery.  Therefore, as death was 
identified as a possible risk to the veteran, the evidence 
does not support that the veteran's death was an 
unforeseen event.  The only remaining question is whether 
VA was at fault in its treatment of the veteran.  

To the extent that the appellant is claiming that the VA 
was at fault for removing a good aortic valve and 
installing a defective Porcine valve, there is no medical 
evidence to support this conclusion.  The medical 
evidence, based on the findings of an EKG showing a 
complete heart block as well as other studies indicated to 
the cardiovascular service at the VAMC that aortic valve 
placement was warranted.  Further, a VA physician 
reviewing the clinical data surrounding the veteran's VA 
hospitalization and his subsequent aortic valve 
replacement has expressed his opinion that replacement of 
the veteran's diseased aortic valve was medically 
indicated in order to prolong the veteran's life.  There 
is no evidence that all appropriate medical care was not 
rendered notwithstanding the complications, which followed 
his surgery.  In this regard, the VA reviewing physician 
has after reviewing the relative medical records 
characterized the veteran's medical care at the VAMC as 
excellent.  Even assuming (without conceding) that there 
is competent medical nexus evidence between the surgery or 
treatment the veteran received, and his subsequent death, 
there is no competent medical evidence of VA fault.  The 
fact that the replacement valve was not operating properly 
at the time of his terminal admission to the Presbyterian 
Hospital is not evidence that VA was at fault in having 
replaced the valve, particularly in light of the numerous 
complications that surrounded his death, which included 
heart failure, pneumonia the respiratory failure, renal 
insufficiency, long term ventilation, poor wound healing, 
rhythm disturbances, nonsustained ventricular tachycardia, 
G-tube and chronic aspiration, left and right ventricular 
dysfunction and bacteremia.  The appellant's statements 
are not competent evidence with regard to the veteran's 
medical condition and the cause of his death.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  There is no 
evidence of record that the appellant has a requisite 
medical expertise on questions involving the course of 
disease of proper medical treatment.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As such, the 
preponderance of the evidence is against entitlement to 
DIC benefits under the provisions of 38 U.S.C.A. § 1151.  

B.  Entitlement to Dependents Educational Assistance under 
Chapter 35

In this case, as noted above, the veteran died in August 
1997 at the age of 79.  The immediate cause of death as 
listed on the death certificate was staphylococcal 
septicemia due to or as a consequence of decubitus ulcer 
and cardiac failure.  Chronic bronchitis was a significant 
condition contributing to death, but not resulting in the 
underlying cause of death.  During the veteran's lifetime, 
service connection was in effect for traumatic amputation 
of three fingers of the right hand, rated 50 percent 
disabling effective from April 1946, and psychoneurosis, 
anxiety type, rated noncompensable from December 1947.  
These ratings were in effect at the time of the veteran's 
death.  

The appellant is seeking Dependents Educational Assistance 
under 38 U.S.C.A. Chapter 35.  For the purpose of 
dependent educational assistance, a child or surviving 
spouse of the veteran will have basic eligibility for 
benefits where the veteran was discharged under other than 
honorable conditions, and had a permanent and total 
service-connected disability in existence at the date of 
the veteran's death, or is forcibly detained by a foreign 
government or captured, or where the veteran died as a 
result of a service-connected disability.  38 C.F.R. 
§ 3.807(a).  In this case, the veteran did not have a 
permanent and total service-connected disability at the 
time of his death and he did not die of a 
service-connected disability.  Nor, are any of the other 
criteria met.  Accordingly, the Board finds that the 
appellant has not met the conditions for eligibility for 
dependents educational assistance under Chapter 35, Title 
38, United States Code.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.807.

United States Court of Appeals for Veterans Claims has 
held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 460 (1994) (in which the Court upheld the 
Board's denial for benefits to the veteran because there 
was simply no authority in law which would permit the VA 
to grant the appellant's request).  Therefore, the claim 
for educational assistance benefits must be denied because 
of the lack of an eligible recipient under the law.  



ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151 is 
denied.  

Entitlement to dependents educational assistance pursuant 
to Title 38, United States Code, Chapter 35 is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



 

